PER CURIAM.
Rodney Delegal appeals an order that denied his petition for writ of habeas corpus in which he sought: 1) jail credit for time spent in federal custody following Florida’s filing of a detainer, and 2) a hearing setting a new presumptive release date. We affirm the trial court’s denial of relief on both claims. See Gethers v. State, 838 So.2d 504 (Fla.2003); Solomon v. State, 69 So.3d 396 (Fla. 2d DCA 2011); Alphonso v. State, 20 So.3d 959, 960 (Fla. 4th DCA 2009). Our affirmance of Dele-gal’s second point is without prejudice to his ability to seek mandamus relief in the Leon County Circuit Court. Sullivan v. Florida Parole Comm’n, 920 So.2d 106, 107 (Fla. 2d DCA 2006) (citing Sheley v. Florida Parole Comm’n, 720 So.2d 216, 217 (Fla.1998)).

Affirmed.

GROSS, TAYLOR and CIKLIN, JJ„ concur.